Exhibit 10.1


CONTRIBUTION AGREEMENT


This Agreement is made and entered into effective as of December 30, 2009 (the
"Effective Date"), by and between WS Technologies LLC dba Windswept
Technologies, an Oregon limited liability company ("Company"), and Aequitas
Capital Management, Inc., an Oregon corporation ("Contributing Party").


Background


A.          Contributing Party services and collects consumer receivables
generated by hospitals on a recourse basis with respect to the hospital (the
"Business").


B.           Contributing Party and certain other parties have entered into an
Operating Agreement (the "Operating Agreement") pursuant to which Company will
own and operate the Business as a result of the contribution of the Assets
(defined below) by Contributing Party and certain assets contributed by the
other parties to the Operating Agreement, who collectively will own all of the
ownership interests in Company.


C.           Contributing Party wishes to make the contribution of Assets in
return for the receipt of ownership interests of Company and the assumption by
Company of the Assumed Liabilities under this Agreement.


Agreement


In consideration of the mutual promises and covenants set forth in this
Agreement, the parties agree as follows:


1.           Contribution of Business Assets.
 
1.1         Contribution.  Subject to the terms and conditions set forth in this
Agreement, Contributing Party agrees to transfer to Company at Closing (defined
below) the following assets of the Business (collectively, the "Assets"),
wherever located, free and clear of all mortgages, liens, security interests,
pledges, encumbrances, claims, conditions and restrictions, of any nature
whatsoever, direct or indirect, whether accrued, absolute or contingent, known
or unknown (collectively, "Encumbrances"):
 
1.1.1       The exclusive right to service and receive compensation and
origination fees for all recourse consumer credit accounts now owned and
generated in the future by CarePayment, LLC, all under the terms of the
Servicing Agreement (the "Servicing Agreement") between Company and CarePayment
LLC attached as Exhibit A and entered into simultaneously with the Closing;
 
1.1.2       All supplies, disclosure materials, marketing materials and
collateral, used in connection with the Business, including all correspondence,
procedures and process schematics, and other documents and records used or
useful in the Business (collectively, the "Supplies"), together with any
replacements or additions to the Supplies made before the Closing Date, but
excluding Supplies disposed of in the ordinary course of Contributing Party's
Business;

 
1

--------------------------------------------------------------------------------

 

1.1.3       All books and records of the Business, including customer lists,
customer information, customer files and sales leads, merchandising materials
and access to other books and records, or copies thereof, including computerized
data, relating to the continuation of the Business as conducted by Contributing
Party;
 
1.1.4       The contracts (including contracts relating to intellectual property
used in connection with the Business and employment contracts, if any, for
employees engaged in the Business) and prepaid expenses of the Business and
contracts identified on attached Schedule 1.1.4; provided, however, that if such
contracts have not been transferred by Closing, Contributing Party shall
maintain those contracts for Company's benefit;
 
1.1.5       All rights to all telephone lines and numbers, email addresses used
in the conduct of the Business, including those listed on Schedule 1.1.5;
 
1.1.6       The Zero Interest Recourse (ZIR) software product that incorporates
Contributing Party's proprietary CarePayment System, a specialized accounting
system designed to interface with multiple systems to receive and submit data
and process that data in such a way that all accounting and settlement
activities are supported, and which contains several proprietary algorithms to
support the allocation of account transactions and account settlement with
hospitals and funding sources (the "Software");
 
1.1.7       All written instructions, user and technical manuals, reference
guides, training materials, release notes, installation notes, descriptions,
specifications, and any other materials, in paper, electronic or any other form,
that describe the requirements, features, functions, support, maintenance and/or
use of the Software (the "Documentation"); and
 
1.1.8       All of the goodwill and general intangibles related to the Business.
 
1.2         Assets not to be Transferred.  Contributing Party will retain, and
Company will not acquire, any assets of Contributing Party not specifically
identified in Section 1.1 above, including without limitation the excluded
assets ("Excluded Assets") identified on Schedule 1.2.
 
1.3         Assumed Liabilities and Obligations.  Subject to the terms and
conditions set forth in this Agreement, Company agrees to assume at Closing only
those costs and liabilities associated with the Business that are to be
described on Schedule 1.3 to be attached to this Agreement at or prior to
Closing (collectively, the "Assumed Liabilities"), and no others.  Except for
the Assumed Liabilities, Company will not assume or agree to pay, perform, or
discharge, and Contributing Party will remain liable for, any cost, debt,
obligation, tax, or liability, whether known or unknown, contingent or
otherwise, of Contributing Party of any kind or nature whatsoever.
 
2.           Ownership Interests.  Concurrently with Contributing Party's
contribution of the Assets to Company at Closing, and in exchange for the
Assets, Company will issue to Contributing Party a 28% ownership interest in
Company, which will be held by Contributing Party pursuant to the terms of and
will have all of the rights set forth in the Operating Agreement.

 
2

--------------------------------------------------------------------------------

 

3.           Closing.  The closing of the transactions contemplated by this
Agreement (the "Closing") will take place at the offices of Tonkon Torp LLP at
1600 Pioneer Tower, 888 SW Fifth Avenue, Portland, Oregon 97204, at 10:00 a.m.
Pacific Time on December 31, 2009, or at such other place or time as Company and
Contributing Party mutually agree (the "Closing Date").
 
3.1         Company's Conditions to Closing.  The obligations of Company to
consummate the Closing and otherwise effect the transactions contemplated by
this Agreement are subject to the satisfaction at or prior to the Closing of
each of the following conditions, any of which may be waived, in writing,
exclusively by Company:
 
3.1.1       Representations and Warranties.  The representations and warranties
of Contributing Party in this Agreement will be true and correct as of the
Closing as if made as of the Closing, except (i) for changes contemplated by
this Agreement, and (ii) for those representations and warranties which address
matters only as of a particular date (which will be true and correct as of such
particular date).
 
3.1.2       Agreements and Covenants.  Contributing Party will have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing.
 
3.1.3       Certificate.  Company will have been provided with a certificate
executed by Contributing Party to the effect that, as of the Closing the
conditions set forth in Sections 3.2.1 and 3.2.2 have been duly satisfied.
 
3.1.4       Transfer Documents; Other Agreements.  At Closing, Company will have
received:
 
(a)           A bill of sale conveying the Assets to Company in form reasonably
satisfactory to Company.
 
(b)           One or more assignment and assumption agreements executed and
delivered by Contributing Party, in form reasonably satisfactory to Company,
with respect to the Assumed Contracts.


(c)           A fully executed Servicing Agreement;


(d)           A fully executed Contribution Agreement between Company and
CarePayment, LLC in the form attached as Exhibit B;


(e)           A fully executed Contribution Agreement between Company and
microHelix, Inc. in the form attached as Exhibit C;


(e)           A fully executed Sublease between Company and Contributing Party
in the form attached as Exhibit D;

 
3

--------------------------------------------------------------------------------

 
 
(f)           An Administrative Services Agreement ("Administrative Services
Agreement") between Company and Contributing Party in the form attached as
Exhibit E executed by Contributing Party; and


(g)          A fully executed Amendment to the Promissory Note between Company
and MH Financial in the form attached as Exhibit F.


3.1.5       Third-Party Consents.  Company will have received consents or other
assurances satisfactory to Company from such parties to the Assumed Contracts as
Company may require as a condition to Closing.
 
3.1.6       Suits, Actions or Proceedings.  No suit, action, arbitration or
other proceeding will be pending before any court, arbitrator or Governmental
Body which may result in the restraint or prohibition of the consummation of the
transactions contemplated by this Agreement.
 
3.1.7       No Material Adverse Change.  There will not have occurred since the
date of this Agreement any event, change, effect, occurrence or state of facts
individually or in the aggregate which has had or could have a material adverse
effect on the Business, or on the ability of Company following Closing to
conduct the Business as currently contemplated, taken as a whole, or on the
ability of the parties to effect the transactions under this Agreement.
 
3.1.8       Due Diligence Review.  Company will have been satisfied, in its sole
discretion, with its due diligence review of the Business and the Assets,
including Company's review of Exhibits and Schedules to be attached to this
Agreement at or prior to Closing.
 
3.1.9       Transaction Fees.  Contributing Party will have paid 50% of all fees
and expenses incurred by Company in connection with the preparation,
negotiation, and execution of this Agreement and the transactions contemplated
by this Agreement.
 
3.2         Contributing Party's Conditions to Closing.   The obligations of
Contributing Party to consummate the Closing and otherwise effect the
transactions contemplated by this Agreement are subject to the satisfaction at
or prior to the Closing of each of the following conditions, any of which may be
waived, in writing, exclusively by Contributing Party:
 
3.2.1       Representations and Warranties.  The representations and warranties
of Company in this Agreement will be true and correct as of the Closing as if
made as of the Closing, except (i) for changes contemplated by this Agreement,
and (ii) for those representations and warranties which address matters only as
of a particular date (which will be true and correct as of such particular
date).
 
3.2.2       Agreements and Covenants.  Company will have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing.
 
 
4

--------------------------------------------------------------------------------

 

3.2.3       Certificate.  Contributing Party will have been provided with a
certificate executed by Company to the effect that, as of the Closing the
conditions set forth in Sections 3.2.1 and 3.2.2 have been duly satisfied.
 
3.2.4       Other Agreements.  At Closing, Contributing Party will have
received:
 
(a)           the Software License Agreement executed by Company;
 
(b)           The Sublease executed by Company; and
 
(c)           The Administrative Services Agreement executed by Company.
 
4.           Other Agreements.
 
4.1         Further Assurances.  At any time or from time to time after the
Closing, at Company's request and without further consideration, Contributing
Party will execute and deliver to Company such other instruments of transfer,
conveyance, assignment, and confirmation, provide such materials and
information, and take such other actions as Company may reasonably deem
necessary in order more effectively to transfer, convey, and assign to Company,
and to confirm Company's title to, all of the Assets, and, to the fullest extent
permitted by law, to put Company in actual possession and operating control of
the Assets and to assist Company in exercising all rights with respect thereto,
and otherwise to cause Contributing Party to fulfill its obligations under this
Agreement.
 
4.2         Access and Investigation.  Company, through its employees, agents
and representatives, will prior to the Closing be involved in such investigation
of the Assets as it deems necessary or advisable.  Contributing Party agrees to
permit Company and its employees, agents and representatives to have full
access, on reasonable notice during normal business hours, to the books and
records and premises of the Business and other information with respect to the
Business and properties of Contributing Party as Company from time to time
requests.  Company will conduct its review in a manner which does not
unreasonably interfere with the operations of the Business.
 
4.3         Operations Pending Closing.  Contributing Party agrees that from the
date of this Agreement to the Closing:
 
4.3.1       Contributing Party will:
 
(a)           maintain all of the Assets in customary repair, order and
condition, reasonable wear, tear and use and damage by fire or unavoidable
casualty excepted;
 
(b)          operate the Assets and the Business in a manner designed to
preserve and protect its business, goodwill and relationships with its vendors,
suppliers, customers and others;
 
(c)           maintain insurance on the Assets in the same manner and to the
same extent as such insurance has been maintained with respect to the Assets
prior to the date of this Agreement; and
 

 
5

--------------------------------------------------------------------------------

 

(d)          comply, in all material respects, with all applicable laws.
 
4.3.2       Contributing Party will not:
 
(a)           grant any new salary increase to any employee engaged in the
Business unless such increase has been previously approved by Company in
writing, or such salary increase occurs in the ordinary course and does not
exceed 3%;
 
(b)           enter into or amend or alter any bonus, incentive compensation,
deferred compensation, retirement, pension, savings, group insurance, death
benefit or other fringe benefit plan, trust agreement or arrangement affecting
its employees engaged in the Business that do not represent existing
commitments; provided, however, that Contributing Party's handling of severance
pay and related issues is not limited by this Section;
 
(c)           enter into or assume any material contract, agreement, obligation,
lease, license or commitment relating to the Assets, except in the ordinary
course of the Business as contemplated by this Agreement or with Company's prior
written approval;
 
(d)           do, or omit to do, any act which will cause a material breach of
any Material Agreement, Permit, commitment or obligation related to the Assets
or the Business; or
 
(e)           amend, terminate or waive any material right of substantial value
relating to the Assets or the Business.
 
5.           Taxes.  Contributing Party will be responsible for and will pay
when due the entire amount of any sales, use, transfer, excise, documentary and
other like taxes or recording, filing or notary fees imposed by any state or
governmental subdivision within such state in connection with the transfer of
the Assets.  Personal property taxes, if any, and all other prorations relating
to the Assets, if any, will be made as of the Closing Date.
 
6.           Risk of Loss.  All right, title and interest and risk of loss with
respect to the Assets will be deemed to have passed to Company at Closing.
 
7.           Representations and Warranties of Contributing Party.  Except as is
otherwise disclosed on Schedule 7 to this Agreement (the "Disclosure Schedule")
Contributing Party represents and warrants to Company that:
 
7.1         Authorization.  Contributing Party is a corporation duly organized
and validly existing under the laws of the state of Oregon.  Contributing Party
has all requisite organizational power and authority to enter into this
Agreement and to consummate the transactions contemplated by this
Agreement.  Contributing Party's execution and delivery of this Agreement and
consummation of the transactions contemplated by this Agreement have been duly
authorized by all requisite organizational action and Contributing Party has
duly executed and delivered this Agreement, which constitutes the valid and
binding obligation of Contributing Party, enforceable in accordance with its
terms.  Contributing Party has made available to Company true, correct and
complete copies of Contributing Party's authorizing board and shareholder
resolutions relating to the transactions contemplated by this Agreement.

 
6

--------------------------------------------------------------------------------

 

7.2         Investment.  Contributing Party is not acquiring the ownership
interest issued to it under the Operating Agreement with a view to or for sale
in connection with any further distribution thereof within the meaning of the
Securities Act of 1933, as amended (the "Securities Act").
 
7.3         Accredited Investor.  Contributing Party is an "accredited investor"
as defined in Regulation D promulgated under the Securities Act.
 
7.4         Title to Assets.  Contributing Party has good and marketable title
to all of the Assets, all of the Assets are free and clear of restrictions on or
conditions to transfer, and Contributing Party at Closing will transfer to
Company good title to all of the Assets, free and clear of any Encumbrances
(other than under any Assumed Liabilities).  The Closing will convey to and vest
in Company good and marketable title to the Assets, free and clear of any
Encumbrances (other than under the Assumed Liabilities).
 
7.5         No Conflicts.  The execution and delivery by Contributing Party of
this Agreement do not, and the performance by Contributing Party of its
obligations under this Agreement and the consummation of the transactions
contemplated hereby and thereby will not:
 
7.5.1       conflict with or result in a violation or breach of any of the
terms, conditions, or provisions of the Articles of Incorporation or Bylaws of
Contributing Party;
 
7.5.2       conflict with or result in a violation or breach of any term or
provision of any federal, state, or local law, rule, regulation or order
applicable to Contributing Party or any of the Assets, or conflict with or
result in a violation or breach of any term or provision of any judgment,
injunction, decree, ruling or other charge applicable to Contributing Party or
any of the Assets; or
 
7.5.3       with respect to any contract to which Contributing Party is a party
or by which any of the Assets is bound:  conflict with or result in a violation
or breach of such contract, constitute (with or without notice or lapse of time
or both) a default under such contract, require Contributing Party to obtain any
consent, or approval, or give any notice to or make any filing with any person
or entity, or result in the creation or imposition of any Encumbrance upon
Contributing Party or any of the Assets under such contract.
 
7.6         Tax Matters.  All Taxes which Contributing Party is required by law
to pay, withhold or collect relating to the Business or the Assets or
Contributing Party's employees have been duly paid, withheld or collected and
have been paid over to the appropriate governmental agency or authority or are
properly recorded as a liability on the books of Contributing Party.  No Tax
liens shall attach to any of the Assets because of a deficiency or delinquency
in payment of Taxes by Contributing Party or because of a failure by
Contributing Party to qualify in any jurisdiction in which it owns or leases
property or conducts business.  "Tax" shall mean any federal, state, local, or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, business and occupation, premium, windfall profits, environmental
(including taxes under Code section 59A), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.

 
7

--------------------------------------------------------------------------------

 

7.7         Litigation.  There are no pending or threatened, claims, litigation,
investigation, tax audit or proceedings of any nature against Contributing Party
or to which Contributing Party is a party which could result in any Encumbrance
on the Assets or in any way impair Contributing Party's ability to fully perform
its obligations under this Agreement.
 
7.8         Employee Matters.
 
7.8.1       A complete list of Contributing Party's employees engaged in the
Business, and the current rate of compensation for such employees has been
provided to Company.  On and as of the Closing Date, Contributing Party will
take all action necessary to terminate all of its employees engaged in the
Business and will pay such employees all accrued employment-related financial
obligations due to them through the close of business on the Closing Date. No
notice is required to be provided to any employee of Contributing Party under
the Worker Adjustment and Retraining Notification Act, as amended (the "WARN
Act"), in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
7.8.2       From and after the Closing, Contributing Party will remain solely
responsible for all claims, including without limitation workers' compensation
claims and liabilities arising under the WARN Act, of any Contributing Party
employee that relate to any accident, injury or other cause that occurred or
arose prior to the Closing, regardless of whether such claim is filed by such
employee before or after the Closing.
 
7.8.3       Benefit Plans and ERISA.  Contributing Party has delivered or made
available to Company all of Contributing Party's employment, consulting,
retainer, employee leasing or collective bargaining agreements covering or
otherwise applicable with respect to any officer, employee or other person
related to the Business or former employee engaged in the Business, and has made
available to Company all information related to any bonus or other incentive
compensation plans or arrangements, pension, deferred compensation, profit
sharing or other retirement plans, stock bonus, stock purchase, stock option or
similar plans, excess benefit plans, death benefit or life insurance plans,
sickness or disability plans, severance, vacation, holiday, educational
assistance plans, medical, dental, hospitalization or health maintenance
organization plans, arrangements for the payment of compensation other than in
cash, or any other plan or arrangement which constitutes an "employee benefit
plan" within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), for the benefit of the employees or
former employees or their survivors, dependents or beneficiaries (all of which
are referred to as the "Benefit Plans") which Contributing Party has maintained
or contributed to during the past two years.  All of the employees or former
employees engaged in the Business will be paid by Contributing Party as of the
Closing Date for services rendered prior to the Closing Date, and all payments,
contributions and benefits required to be made or provided by Contributing Party
under the Benefit Plans on and after the Closing Date will be paid by
Contributing Party, except that Company will assume all accumulated paid time
off ("PTO") as of the Closing Date, for each employee hired by Company.  Except
for the PTO assumed by Company, Contributing Party acknowledges and agrees that,
on and after the Closing Date, Company will have no liability to any employee or
former employee engaged in the Business, or any of their survivors, dependents
or beneficiaries, under any of the Benefit Plans.  None of those employees or
former employees, or their survivors, dependents or beneficiaries, are covered
by any retiree health insurance plan maintained or contributed to by
Contributing Party.  None of the Assets are subject to a lien under Section 4068
of ERISA or Section 412 of the Internal Revenue Code of 1986, as amended (the
"Code"), or any other provision of ERISA or the Code and there is no basis for
the assertion of any such lien with respect to the Assets whether prior to or
subsequent to the consummation of the transactions contemplated by this
Agreement.  None of the employees or former employees are covered by any Benefit
Plan subject to Title IV of ERISA or Section 412 of ERISA.

 
8

--------------------------------------------------------------------------------

 

7.8.4       Labor Matters.  There are no controversies pending between
Contributing Party and any of the employees of Contributing Party engaged in the
Business which have affected or would affect materially and adversely the Assets
or financial condition or the results of operations of the Business.  During the
two-year period before the date of this Agreement, Contributing Party has
complied in all material respects with all applicable laws, rules and
regulations relating to the employment of labor with respect to the
Business.  There are no unfair labor practice charges or controversies pending
or in process or, to Contributing Party's knowledge, threatened between
Contributing Party and any present or former employee nor complaints received or
to the knowledge of Contributing Party threatened or on file with any federal,
state or local governmental agency alleging employment discrimination or other
unfair labor practice.
 
7.8.5       Entitlements.  Contributing Party has delivered or made available to
Company a complete listing of all employees engaged in the Business currently on
leave under the provisions of the Family and Medical Leave Act of 1993 ("FMLA").
 
7.8.6       Collective Bargaining Agreements.  There are no collective
bargaining agreements applicable to the employees engaged in the Business.
 
7.8.7       Benefit Plan Liabilities.  Contributing Party has delivered or made
available to Company a complete listing of all employees engaged in the Business
(or related plan participants) currently receiving insurance continuation or
conversion benefits pursuant to the Consolidated Omnibus Budget Reconciliation
Act ("COBRA") or state law.  Contributing Party shall continue all such
insurance continuation benefits as required under applicable law, and shall
additionally provide insurance continuation benefits to those employees (or
related plan participants) who are terminated by Contributing Party at or prior
to the Closing and who are not hired by Company, all to the extent and for the
duration required by applicable federal and state law.  All Benefit Plan
liabilities of every kind and nature for all periods prior to the Closing or
incurred as a result of the transaction contemplated by this Agreement are the
express responsibility of Contributing Party without limitation or
qualification.
 
7.8.8       Immigration Matters.
 
(a)           Current Employees.  With respect to all current employees (as
defined in Section 274a.1(f) of Title 8, Code of Federal Regulations) of
Contributing Party that are engaged in the Business, a true and complete list
of, and true and complete copies of, all Forms I-9 (Employment Eligibility
Verification Forms) completed pursuant to the Immigration Reform and Control Act
of 1986, as amended, and all regulations promulgated thereunder ("IRCA") and any
and all copies of documentation, records or other papers retained with Forms I-9
(Employment Eligibility Verification Forms), have been previously delivered to
Company.  Contributing Party has complied with IRCA with respect to the
completion of Forms I-9 for all current employees and the reverification of the
employment status of any and all current employees whose employment
authorization documents indicated a limited period of employment authorization.

 
9

--------------------------------------------------------------------------------

 

(b)           Former Employees.  With respect to all former employees who left
the employment of the Business within two years prior to Closing, Contributing
Party has complied with IRCA with respect to the maintenance of Forms I-9 for at
least three years after the date of hire or for one year beyond the date of
termination, whichever is later.  A true and complete list of all terminated
employees engaged in the Business and hired by Contributing Party less than two
years prior to Closing or terminated less than one year prior to Closing, true
and complete copies of all Forms I-9 maintained for former employees pursuant to
IRCA, and any and all copies of documentation, records or other papers retained
with Forms I-9, have been previously delivered to Company.
 
(c)           Visa Status.  Contributing Party has not hired any individuals
working under INS authorization in E, F, H, J, L, M, N, O, P or TN Visa Status.
 
(d)           Authorization to Work in U.S.  Contributing Party has not
knowingly (as defined in Section 274a.1(l) of Title 8, Code of Federal
Regulations) hired or continued to employ an unauthorized alien in the United
States.  Within the 24 months preceding the execution of this Agreement,
Contributing Party has not received any written notice of any inspection or
investigation relating to its alleged noncompliance with or violation of IRCA,
nor has it been warned, fined or otherwise penalized by reason of any failure to
comply with IRCA.
 
(e)           Effect of Transaction.  The consummation of the transactions
contemplated by this Agreement does not (i) give rise to any liability for
failure to complete and update Forms I-9, or (ii) give rise to any liability for
the employment of individuals not authorized to work in the United States or
cause any current employee to become unauthorized to work in the United States.
 
7.9         Condition and Sufficiency of Tangible Purchased Assets.  The
tangible Assets (a) are fit and usable in all material respects for the purposes
for which they are presently being used; (b) are in good operating condition and
repair, ordinary wear and tear excepted; (c) will not require major overhaul or
repair in the immediate future, (d) conform with all applicable laws, rules and
regulations; (e) except for the Excluded Assets, constitute all of the assets
and properties used by Contributing Party in connection with the operation of
the Business; and (f) except for the Excluded Assets, are sufficient in both
quantity and quality to conduct the operations of the Business as previously
conducted.
 
7.10       Governmental Consents.  No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
governmental or quasi-governmental agency, authority, commission, board or other
body (collectively, a "Governmental Body") is required on the part of
Contributing Party in connection with the transactions contemplated by this
Agreement.

 
10

--------------------------------------------------------------------------------

 

7.11       Financial Information.  Prior to the date of this Agreement,
Contributing Party has delivered to Company all financial information related to
the Business as conducted by Contributing Party for the two years preceding the
Effective Date (the "Financial Information").  The Financial information
presents fairly the financial condition of Contributing Party at the dates
specified and the results of its operations for the periods specified.  The
Financial Information does not contain any items of a special or nonrecurring
nature, except as expressly stated therein.  The Financial Information
accurately and fairly reflects in all material respects all material
transactions of, acquisitions and dispositions of assets by, and incurrence of
liabilities by Contributing Party.
 
7.12       Absence of Undisclosed Liabilities.  At Closing, the Business as
conducted by Contributing Party will have no liabilities except for
(a) liabilities disclosed in this Agreement and its Exhibits and Schedules;
(b) trade payables and accrued expenses arising in the ordinary course of
business consistent with past practices; and (c) obligations to be performed in
the ordinary course of business consistent with past practice under Material
Agreements.
 
7.13       Absence of Material Changes. Except for the transactions contemplated
by this Agreement, since January 1, 2009, there has not been:
 
7.13.1     any material adverse change in the Business;
 
7.13.2     any damage, destruction or loss to any tangible Asset not adequately
covered by insurance, which uninsured damage, destruction or loss materially and
adversely affects the Business or Assets, nor has there been any damage,
destruction or loss to any tangible Asset (other than operating losses
determined without regard to insurance coverage), aggregating more than $5,000;
 
7.13.3     any union organizational activities, strikes, work stoppages, or
other material labor trouble;
 
7.13.4     any new Encumbrance (other than those arising by operation of law)
created on any of the Assets, or assumed by Contributing Party with respect to
any of the Assets;
 
7.13.5     any sale, transfer, removal from the Business premises or other
disposition of any material tangible asset of Contributing Party (excluding any
Excluded Asset) except for (i) sales of inventories and (ii) assets consumed or
disposed of in the ordinary course of business;
 
7.13.6     any action taken by Contributing Party to amend, terminate or waive
any material right relating to the Business other than in the ordinary course of
business;
 
7.13.7     any transfer or grant of any material rights under any leases,
licenses, agreements, trademarks or trade names used in Contributing Party's
business;
 
7.13.8     any transaction, contract or commitment made or entered into other
than in the ordinary course of business;

 
11

--------------------------------------------------------------------------------

 

7.13.9     any material change with respect to the operations of the Business,
including the method of accounting, or any loss of or material change with
respect to any supplier or distributor relationships;
 
7.13.10   any change in accounting methods or principles used by Contributing
Party with respect to the Business;
 
7.13.11   any other event or condition of any character subject to Contributing
Party's control or caused by Contributing Party and materially and adversely
affecting the results of the Business; or
 
7.13.12   any agreement of Contributing Party to take any of the actions
described in the preceding clauses, except as contemplated by this Agreement.
 
7.14       Compliance With Laws.  Contributing Party's use, operation and
maintenance of the Assets during the past five years has been in material
compliance with, and has not violated or contravened in any material respect,
all applicable statutes, laws, ordinances, decrees, orders, rules or regulations
of any Governmental Body, including without limitation, federal, state and local
laws relating to employment and labor matters.
 
7.15       Permits.  Contributing Party owns or possesses from each appropriate
Governmental Body all right, title and interest in and to all permits, licenses,
authorizations, approvals, quality certifications, franchises or rights
(collectively, "Permits") issued by any Governmental Body required in connection
with the conduct of the Business.  No loss or expiration of any such Permit is
pending, threatened or reasonably foreseeable, other than expiration in
accordance with the terms thereof.
 
7.16       Material Agreements.
 
7.16.1     Contributing Party has delivered or made available to Company each
agreement and arrangement relating to the Business, whether written or oral,
(x) to which Contributing Party is a party or by which Contributing Party or any
of the Assets is bound and (y) that is material to the Business or the Assets
(collectively, the "Material Agreements"), including without limitation (i) any
product development, supply or other agreements or arrangements pursuant to
which third parties are or will be entitled or obligated to purchase or use any
of the Assets; (ii) any leases or licenses with a term of 30 days or more;
(iii) any capital or operating leases or conditional sales agreements relating
to vehicles or equipment; (iv) any employment, consulting, noncompetition,
separation, collective bargaining, union or labor agreements or arrangements;
(v) any agreement evidencing, securing or otherwise relating to any indebtedness
in excess of $1,000 for which Contributing Party has any liability, (vi) any
agreement with or for the benefit of any director, officer or employee of
Contributing Party, or any affiliate or family member thereof; and (vii) any
other agreement or arrangement pursuant to which Contributing Party could be
required to make or be entitled to receive aggregate payments in excess of
$1,000 and which is not cancelable without penalty upon 30 days' notice.
 
7.16.2     Contributing Party has performed all of its obligations in all
material respects under each Material Agreement, and there exists no breach or
default (or event that with notice or lapse of time would constitute a breach or
default) of any material provision under any Material Agreement.

 
12

--------------------------------------------------------------------------------

 

7.16.3     Each Material Agreement is valid, binding and in full force and
effect and enforceable in accordance with its respective terms, subject to the
effects of bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally and to general principles of
equity.  There has been no termination or threatened termination or notice of
default, under any Material Agreement.  Contributing Party has delivered to
Company a copy of each written Material Agreement.
 
7.16.4     No consent of any person or Governmental Body is required in
connection with the assignment to and assumption by Company of any Material
Agreement in connection with the transactions contemplated by this Agreement.
 
7.17       Intellectual Property Rights.  Contributing Party has delivered or
made available to Company a complete list of all patents, trademarks, service
marks, trade names, domain names and copyrights, and applications for and
licenses (to or from Contributing Party) with respect to any of the foregoing
that is (a) owned by Contributing Party and used by or useful to the Business,
or (b) used by Contributing Party with respect to the Business.  Contributing
Party owns or has the unrestricted right to use all Intellectual Property and
all other computer software and software licenses, intellectual property,
proprietary information, trade secrets, material and manufacturing
specifications, drawings and designs included in the Assets or necessary in
connection with the operation of the Business without infringing on or otherwise
acting adversely to the rights or claimed rights of any person.  Contributing
Party is not obligated to pay any royalty or other consideration to any person
in connection with the use of any such Intellectual Property.  No person is
infringing on the rights of Contributing Party in any of its Intellectual
Property.
 
7.18       Software.
 
7.18.1     The Software will perform in accordance with the Documentation;
however, Contributing Party does not warrant that the operation of the Software
will be uninterrupted or error-free;
 
7.18.2     The Documentation contains an accurate and complete list of all third
party software and the minimum hardware requirements necessary to operate the
Software;
 
7.18.3     The Software is compatible with and runs on the combination of the
servers or other computer hardware (regardless of location, type of number of
processors), operating system and other technical architecture elements with
which the Software is designed to operate, specified in, and in any operating
environment described in, the Documentation;
 
7.18.4     The media on which the Software is delivered will be free from
defects;
 
7.18.5     the Software delivered by Licensor does not contain any computer code
that is designed to:

 
13

--------------------------------------------------------------------------------

 
 
(a)           Disrupt, disable, erase, alter, harm, or otherwise impair in any
manner the operation of the Software or any other software, firmware, files,
data, hardware, computer software or networks (sometimes referred to as
"viruses" or "worms"); or
 
(b)           Disrupt, disable, erase, alter, harm, or otherwise impair in any
manner the operation of the Software based on the elapse of a period of time,
exceeding an authorized number of copies, users or Servers or the advancement to
a particular date or other numeral (sometimes referred to as "time bombs," "time
locks," or "drop dead" devices); or
 
(c)           Permit Contributing Party to access the Software to disable or
impair in any way its operations (sometimes referred to as "traps," "access
codes" or "trap door" devices) or any other similar harmful, malicious or hidden
procedures, routines or mechanisms that would cause the Software to cease
functioning or to damage or corrupt data, storage media, programs, equipment or
communications, or otherwise interfere with the users' operations, including
Trojan horses; or
 
(d)           Perform any other functions other than those specified in the
Documentation.
 
7.19       Principal Customers and Suppliers.  Contributing Party has delivered
or made available to Company a list of the ten largest hospital customers of the
Business by dollar volume (with the amount of revenues attributable to each such
hospital customer) for the 11 months ended November 30, 2009 and for the year
2008.  CarePayment, LLC is the sole supplier of hospital recourse consumer
credit accounts of the Business.
 
7.20       Trade Payables.  The trade payables constituting Assumed Liabilities
represent bona fide and undisputed obligations of Contributing Party relating
only to the Business and were incurred by Contributing Party in the ordinary
course of business.
 
7.21       Brokers.  All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by Company directly with
Contributing Party without the intervention of any person or entity on behalf of
Company in such manner as to give rise to any valid claim by any person or
entity against Contributing Party for a finder's fee, brokerage commission, or
similar payment.
 
7.22       Disclosures.  No representation or warranty or other statement made
by Contributing Party in this Agreement, the Disclosure Schedule and any other
documents or certificates delivered in connection with this Agreement contains
any untrue statement or omits to state a material fact necessary to make any of
them, in light of the circumstances in which it was made, not misleading.
 
8.           Representations and Warranties of Company.  Company represents and
warrants to Contributing Party as follows:
 
8.1         Authorization.  Company is a limited liability company duly
organized and validly existing under the laws of the State of Oregon.  Company
has all requisite limited liability company power and authority to enter into
this Agreement and to consummate the transactions contemplated in this
Agreement.  Company's execution and delivery of this Agreement and consummation
of the transactions contemplated by this Agreement have been duly authorized by
all requisite organizational action.  This Agreement has been duly executed and
delivered by Company and constitutes the valid and binding obligation of Company
enforceable in accordance with its terms.

 
14

--------------------------------------------------------------------------------

 

8.2         No Conflicts.  The execution and delivery by Company of this
Agreement do not, and the performance by Company of its obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby will not:
 
8.2.1      conflict with or result in a violation or breach of any of the terms,
conditions, or provisions of the Amended and Restated Articles of Incorporation,
as amended, or Bylaws of Company; or
 
8.2.2      conflict with or result in a violation or breach of any term or
provision of any federal, state, or local law, rule, regulation, order, or
judgment applicable to Company.
 
8.3         Litigation.  There are no pending claims, litigation, investigation,
tax audit or proceedings of any nature against Company or to which Company is a
party which could in any way impair Company's ability to fully perform its
obligations under this Agreement.
 
8.4         Brokers.  All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by Company directly with
Contributing Party without the intervention of any person or entity on behalf of
Company in such manner as to give rise to any valid claim by any person or
entity against Contributing Party for a finder's fee, brokerage commission, or
similar payment.
 
9.           Indemnification.
 
9.1         Contributing Party Indemnification.  Contributing Party will defend,
indemnify and hold Company and its directors, shareholders, employees, agents,
successors and assigns harmless from and against any and all claims, losses or
liabilities (including reasonable attorney fees, court costs and expenses of
investigation as determined by a court of competent jurisdiction) incurred by
any such indemnified party:  (i) as a result of any breach of any of
Contributing Party's representations, warranties or covenants contained in this
Agreement or (ii) with respect to any liability of Contributing Party arising
out of Contributing Party's operation of the Business or use of the Assets prior
to the Closing Date.
 
9.2         Company Indemnification.  Company will defend, indemnify and hold
Contributing Party and its respective directors, shareholders, employees,
agents, successors and assigns harmless from and against any and all claims,
losses or liabilities (including reasonable attorney fees, court costs and
expenses of investigation as determined by a court of competent jurisdiction)
incurred by any indemnified party:  (i) as a result of any breach of any of
Company's representations, warranties or covenants contained in this Agreement,
(ii) with respect to any of the Assumed Liabilities or (iii) with respect to
Company's use of the Assets following the Closing Date.

 
15

--------------------------------------------------------------------------------

 

9.3         Notice and Defense of Claims.  If either party to this Agreement
("Indemnitee") receives notice or otherwise obtains knowledge of any matter with
respect to which the other party to this Agreement ("Indemnitor") may become
obligated to hold harmless or indemnify Indemnitee under this Section 9, then
Indemnitee will promptly deliver to Indemnitor a written notice describing such
matter, provided that the failure to promptly deliver such notice will not
affect the indemnification obligation except to the extent the Indemnitor is
prejudiced or injured thereby.  If such matter involves a third party,
Indemnitor will have the right, at its option, to assume the defense of such
matter at its own expense and with its own counsel, provided that such counsel
does not have an actual or potential conflict of interest.  If Indemnitor elects
to and does assume the defense of such matter, (a) Indemnitee will fully
cooperate as reasonably requested by Indemnitor in the defense or settlement of
such matter, (b) Indemnitor will keep Indemnitee reasonably informed of
developments and events relating to such matter, and (c) Indemnitee will have
the right to participate without interfering with Indemnitor or its counsel, at
its own expense, in the defense of such matter.  So long as Indemnitor is in
good faith defending Indemnitee in such matter, Indemnitee will not settle or
compromise or attempt to contact any other parties to the dispute in such
matter.  Unless and until the Indemnitor assumes the defense with respect to
such matter, Indemnitee will have the right (but not the obligation) to defend
itself, or to enter into any reasonable settlement of such matter, without
prejudice to any right of recovery against Indemnitor.
 
9.4         Payments to Indemnified Parties.  An Indemnitor with an
indemnification obligation under this Section 9 will promptly reimburse each
Indemnitee for all amounts owed under this Section 9 from time to time at the
Indemnitee's request.
 
9.5         Survival of Representations.  The representations and warranties set
forth in this Agreement will survive from and after the Closing Date through the
applicable statute of limitations (and thereafter, to the extent a claim or
action is made prior to such period, until such claim or action is finally
resolved).  No claim for indemnification pursuant to this Section will be made
by any party based upon a breach or alleged breach of any representation or
warranty unless written notice of such claim or action is received by the party
against whom indemnification is sought prior to expiration of the survival
period.
 
9.6         Offset Rights.  Company will be entitled to offset, dollar for
dollar, claims for indemnity against Contributing Party under this Section 9
against all sums owed to Contributing Party by Company under the Administrative
Services Agreement.
 
10.           Termination.
 
10.1       Termination Events.  Except as provided in Section 10.2, this
Agreement may be terminated at any time prior to the Closing:
 
10.1.1     by mutual written consent of Contributing Party and of Company;
 
10.1.2     by Contributing Party or Company if the Closing has not occurred by
January 31, 2010;
 
10.1.3     by Contributing Party or Company if:  (a) there is a final
nonappealable order of a Governmental Body in effect permanently restraining,
enjoining or otherwise prohibiting consummation of the transactions contemplated
by this Agreement; or (b) there is any statute, rule, regulation or order
enacted, promulgated or issued or deemed applicable to the Agreement after the
date of this Agreement by any Governmental Body that would make consummation of
the transactions contemplated by this Agreement illegal;

 
16

--------------------------------------------------------------------------------

 

10.1.4     by Company if it is not in material breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
and there has been a breach of any representation, warranty, covenant or
agreement contained in this Agreement on the part of Contributing Party, or if
any representation or warranty of Contributing Party has become untrue, or in
any case if any of the conditions set forth in Section 3.1 or Section 3.2 would
not be satisfied; provided, that, if such inaccuracy in such representations and
warranties or breach by Contributing Party is curable through the exercise of
commercially reasonable efforts, then Company may terminate this Agreement under
this Section 10.1.4 only if the breach is not cured within 30 days after the
date of written notice from Company of such breach (but no cure period will be
required for a breach which by its nature cannot be cured); or
 
10.1.5     by Contributing Party if it is not in material breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
and there has been a material breach of any representation, warranty, covenant
or agreement contained in this Agreement on the part of Company such that the
conditions set forth in Section 3.2.1 or Section 3.2.2 would not be satisfied;
provided, that, if such inaccuracy in Company's representations and warranties
or breach by Company is curable by Company through the exercise of its
commercially reasonable efforts, then Contributing Party may terminate this
Agreement under this Section 10.1.5 only if the breach is not cured within 30
days after the date of written notice from Contributing Party of such breach
(but no cure period will be required for a breach which by its nature cannot be
cured).
 
10.2       Notice of Termination; Effect of Termination.  Except as set forth in
Section 10.1.1 any termination of this Agreement under Section 10.1 will be
effective immediately upon the delivery of a valid written notice of the
terminating party to the other party.  Where action is taken to terminate this
Agreement pursuant to Section 10.1, the terminating party must promptly deliver
to the other party a notice setting forth the reason for the termination and the
specific Section and subsection (as applicable) of this Agreement upon which the
right of termination is based.  In the event of termination of this Agreement as
provided in Section 10.1, this Agreement will become void and there will be no
liability on the part of any party to this Agreement, or their respective
officers, directors, managers, members or shareholders; provided that each party
will remain liable for any breaches of this Agreement prior to its termination.
 
11.           Miscellaneous Provisions.
 
11.1       Successors and Assigns.  This Agreement will be binding upon and will
inure to the benefit of the parties and their respective successors and
permitted assigns.  The foregoing notwithstanding, neither party will be
permitted to assign its rights or delegate its obligations under this Agreement
to another party without the prior written consent of the other party to this
Agreement.
 
11.2       Notices.  Each notice, consent, request, or other communication
required or permitted under this Agreement will be in writing, will be delivered
personally or sent by certified mail (postage prepaid, return receipt requested)
or by a recognized US overnight courier, and will be addressed as follows:

 
17

--------------------------------------------------------------------------------

 
 
If to Company:
 
WS Technologies LLC
   
Attn:  President
   
5300 SW Meadows Road, Suite 400
   
Lake Oswego, OR 97035
     
If to Contributing Party:
 
Aequitas Capital Management, Inc.
   
Attn:  Legal Department
   
5300 SW Meadows Road, Suite 400
   
Lake Oswego, OR 97035



Each notice, consent, request, or other communication will be deemed to have
been received by the party to whom it was addressed (a) when delivered if
delivered personally; (b) on the second business day after the date of mailing
if mailed; or (c) on the date officially recorded as delivered according to the
record of delivery if delivered by overnight courier.  Each party may change its
address for purposes of this Agreement by giving written notice to the other
party in the manner set forth above.


11.3       Alterations and Waivers.  The waiver, amendment or modification of
any provision of this Agreement or any right, power or remedy under this
Agreement, whether by agreement of the parties or by custom, course of dealing
or trade practice, will not be effective unless in writing and signed by the
party against whom enforcement of such waiver, amendment or modification is
sought.  No failure or delay by either party in exercising any right, power or
remedy with respect to any of the provisions of this Agreement will operate as a
waiver of such provisions with respect to such occurrences.
 
11.4       Governing Law.  This Agreement will be construed, governed and
enforced in accordance with the laws of the State of Oregon, without regard to
its choice of law provisions.
 
11.5       Exhibits and Schedules.  The exhibits and schedules attached to this
Agreement are incorporated into and are a part of this Agreement.
 
11.6       Integration and Entire Agreement.  This Agreement and the exhibits
and schedules and other documents referred to in this Agreement set forth the
entire understanding between the parties and supersede all previous and
contemporaneous written or oral negotiations, commitments, understandings, and
agreements relating to the subject matter of this Agreement and merge all prior
and contemporaneous discussions between the parties.
 
11.7       Counterparts and Delivery.  This Agreement may be executed in
counterparts.  Each counterpart will be considered an original, and all of them,
taken together, will constitute a single Agreement.  This Agreement may be
delivered by facsimile or electronically, and any such delivery will have the
same effect as physical delivery of a signed original.  At the request of any
party, the other party will confirm facsimile or electronic transmission
signatures by signing an original document.

 
18

--------------------------------------------------------------------------------

 

11.8       Definitions.  Whenever used in this Agreement, (a) the term
"including" will be deemed to mean "including without limitation", (b) the term
"person" will be deemed to mean any natural person, corporation, limited
liability company, partnership or other entity, and (c) the terms "will" and
"shall" have the same meaning.
 
11.9       Attorney Fees.  In the event suit or action is instituted to
interpret or enforce this Agreement, the prevailing party will be entitled to
recover its attorney's fees, including those incurred on appeal, as determined
by the court or arbitrator.
 
11.10     Specific Performance.  The parties acknowledge they would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would provide
an inadequate remedy.  Accordingly, in addition to any other remedy at law or in
equity, the nonbreaching party will be entitled to injunctive relief to prevent
breaches of this Agreement and specifically to enforce this Agreement without
the need for posting any bond or other security.
 
11.11     Rules of Construction.  The parties have been represented by separate
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the parties drafting such agreement or document.
 
[Signature Page Follows]

 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


COMPANY:
WS Technologies LLC
 
By microHelix, Inc., its Manager
       
By
/s/ Brian A. Oliver
   
Brian A. Oliver
   
Secretary
     
CONTRIBUTING PARTY:
AEQUITAS CAPITAL MANAGEMENT, INC.
       
By
/s/ Robert J. Jesenik
   
Robert J. Jesenik
   
President



Signature Page to WS Technologies, LLC Contribution Agreement (ACM)

 
 

--------------------------------------------------------------------------------

 